76 F.3d 386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ann HANSON, Plaintiff-Appellant,v.HECKLER MANUFACTURING AND INVESTMENT GROUP, INC., andBarbara Shindler, Defendants-Appellees.
No. 93-15322.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1996.*Decided Jan. 24, 1996.

Before:  LAY,** CHOY, and PREGERSON, Circuit Judges.


1
ORDER***


2
Ann Hanson appeals the district court's grant of summary judgment against her claims of (1) discrimination in violation of Title VII, 42 U.S.C. § 2000e-2, and California's Fair Employment and Housing Act (FEHA), (2) breach of an implied-in-fact employment agreement, and (3) negligence, misrepresentation, and interference with business relations.   Additionally, Hanson argues that the district court improperly denied her a hearing before granting summary judgment and before denying reconsideration.   We affirm.


3
The district court properly granted summary judgment against Hanson's Title VII and FEHA claims because Hanson failed to establish a genuine issue of whether Heckler's legitimate, non-discriminatory reason for her termination was a pretext for discrimination.   The district court properly granted summary judgment against Hanson's implied-contract claim because she failed to overcome California's presumption of at-will employment by establishing a genuine issue of whether she could be terminated only for cause.  See Walker v. Blue Cross of California, 6 Cal.Rptr.2d. 184, 188-89 (Ct.App.1992).   The district court properly granted summary judgment against Hanson's tort claims, and we affirm for the reasons set forth by the district court.   Finally, even assuming that the district court denied Hanson a hearing before granting summary judgment and before denying reconsideration, we find that Hanson suffered no prejudice and thus is not entitled to reversal.  See Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev.  Corp., 933 F.2d 724, 729 (9th Cir.1991), cert. denied, 503 U.S. 920 (1992);  Houston v. Bryan, 725 F.2d 516, 518 (9th Cir.1984).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3